Citation Nr: 1412787	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to July 5, 2012 and from October 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's friends



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD with a rating of 30 percent, effective November 2009.  A subsequent February 2013 rating decision assigned a temporary rating of 100 percent pursuant to 38 C.F.R. § 4.29 (2013), effective July 5, 2012, with a rating of 30 percent assigned effective October 1, 2012.   

The Veteran testified at an October 2013 Travel Board hearing before the undersigned Veterans Law Judge in Philadelphia, Pennsylvania.  A transcript of the hearing is of record.  At this hearing, the Veteran submitted additional evidence, along with a waiver of regional office consideration.  

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's service-connected PTSD currently on appeal interferes with his ability to secure or follow gainful employment.  See October 2013 hearing transcript.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disability, a claim for a TDIU is properly before the Board.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDINGS OF FACT

1.  Prior to July 5, 2012 and from October 1, 2012 the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Specifically, his symptoms include suicidal ideation, panic attacks and depression affecting the ability to function appropriately, independently and effectively, impaired impulse control, such as unprovoked irritability and explosive anger, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including work or a work like setting, intrusive thoughts, nightmares, social withdrawal, anxiety, chronic sleep impairment and hyper vigilance.

2.  The Veteran's PTSD has at no point been manifested by total occupational and social impairment.

3.  The Veteran has at least one disability rated at 40 percent or more and a combined rating of 70 percent or more, and the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disability when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  Prior to July 5, 2012 and from October 1, 2012 the criteria for a rating of 70 percent, but not higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's PTSD claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's service, personnel and VA treatment records with the claims file and as such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In this case, the Veteran was provided with VA examinations in October 2010 and March 2013.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted a thorough medical examination of the Veteran.  There is no evidence of record suggesting an increase in symptoms since the most recent examination.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Initial Rating

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his service-connected PTSD for the period prior to July 5, 2012 and from October 1, 2012.  The Board finds that prior to July 5, 2012 and from October 1, 2012, the criteria for a rating of 70 percent, but not higher, has been met.  

Schedular Rating Legal Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  

The Veteran's service-connected PTSD is currently rated at 30 percent under Diagnostic Code 9411 for the period prior to July 5, 2012 and from October 1, 2012.  38 C.F.R. § 4.130 (2013).  A temporary rating of 100 percent is assigned pursuant to 38 C.F.R. § 4.29 (2013) from July 5, 2012 to October 1, 2012.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and  inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See id.  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See id. 

Schedular Rating in Excess of 30 Percent prior to July 5, 2012 and from October 1, 2012

For the reasons outlined below, the Board finds that a rating of 70 percent, but not higher, is warranted for the period prior to July 5, 2012 and from October 1, 2012, as the evidence shows that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood, but not total occupational and social impairment.  

The Veteran was provided a VA examination in October 2010.  This examination stated that the Veteran's PTSD results in deficiencies in judgment, thinking, family relations, work and mood.  

VA treatment notes from provider S.T. dated October 2013, February 2013, December 2012 and June 2012 all included similar statements about the Veteran's symptomatology.  The February 2013 VA treatment note, for example, stated "[t]here is occupational and social impairment, with deficiencies in most areas such as work and family relationships.  There are problems with thinking (poor focus and poor concentration).  There is chronic depression, and angry feelings.  He has panic attacks and depression affecting the ability to function appropriately, independently, and effectively.  He has impaired impulse control, such as unprovoked irritability and explosive anger.  There is neglect of personal appearance and hygiene.  He has difficulty in adapting to stressful circumstances, including work or a work like setting.  He has an inability to establish and maintain effective relationships."

Various evidence of record also indicates that the Veteran suffers from chronic sleep impairment and suicidal ideation.      

At the October 2013 hearing, the Veteran's representative stated that the Veteran's symptoms include intrusive thoughts, nightmares, social withdrawal, anxiety, hyper vigilance, unprovoked irritability and suicidal ideations.    

Based on this evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating for the period prior to July 5, 2012 and from October 1, 2012.  See 38 C.F.R. § 4.7 (2013).  The Veteran has occupational and social impairment, with deficiencies in most areas due to such symptoms as suicidal ideation, panic attacks and depression affecting the ability to function appropriately, independently and effectively, impaired impulse control, such as unprovoked irritability and explosive anger, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including work or a work like setting, intrusive thoughts, nightmares, social withdrawal, anxiety, chronic sleep impairment and hyper vigilance.  Although he does not have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Therefore, a rating of 70 percent is warranted prior to July 5, 2012 and from October 1, 2012.  




Schedular Rating in Excess of 70 Percent prior to July 5, 2012 and from October 1, 2012

The Veteran previously had a 30 percent rating for PTSD for the period prior to July 5, 2012 and from October 1, 2012.  With the above finding that a 70 percent rating is warranted prior to July 5, 2012 and from October 1, 2012, the Veteran has a 70 percent rating for PTSD throughout the period on appeal, with the exception of the temporary rating of 100 percent in effect from July 5, 2012 and prior to October 1, 2012.  The below discussion as to why a rating of 100 percent is not warranted therefore encompasses the period prior to July 5, 2012 and from October 1, 2012

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment. 

The Veteran's symptoms include suicidal ideation, panic attacks and depression affecting the ability to function appropriately, independently and effectively, impaired impulse control, such as unprovoked irritability and explosive anger, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including work or a work like setting, intrusive thoughts, nightmares, social withdrawal, anxiety, chronic sleep impairment and hyper vigilance.  With respect to social impairment, the evidence suggests that the Veteran has social impairment and an inability to establish and maintain effective relationships, but has a relationship with his family.  Taken as a whole, the Veteran's symptoms and disability picture are of the level of severity contemplated by the 70 percent rating.    

There is no medical or lay evidence indicating that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation to time or place, or other symptoms on par with this level of severity.

The March 2013 VA examination did indicate that the Veteran had the symptom of memory loss for names of close relatives, own occupation or own name.  The October 2010 VA examination, however, listed the Veteran's memory as normal.    

The October 2010 VA examination included a positive indication of homicidal thoughts and stated that the Veteran "[g]ets angry at guys at work and think about killing them but will not act upon them and has not acted upon these thoughts in the past".  The June 2012 VA treatment note from provider S.T. included a note that the Veteran "was going to kill a guy at work", but within the same note stated that the Veteran was not endorsing active homicidal thoughts.  This evidence does not show that there is a persistent danger that the Veteran will hurt others that rises to the level of severity contemplated by the 100 percent rating.

Various evidence of record has noted that the Veteran's symptoms include suicidal ideation.  The evidence of record also indicates that the Veteran has previously attempted suicide.  See March 2013 VA examination.  While there is evidence of suicidal ideation and previous suicide attempts, the evidence does not show that there is a persistent danger that the Veteran will hurt himself, as contemplated by the 100 percent rating.

The Veteran endorsed hallucinations, auditory disturbances and hearing voices during his July 2012 and August to September 2012 hospitalizations.  The March 2013 VA examination and October 2010 VA examination, however, are both silent as to hallucinations.  Overall, the evidence of record does not indicate that delusions or hallucinations occur persistently, as contemplated by the 100 percent rating.  

Other evidence of record also does not present evidence of  the symptoms contemplated by the 100 percent rating or other symptoms of that level of severity.  

The evidence of record includes multiple GAF scores, with a range of 35 to 65.  The GAF scores at the lower end of the spectrum are consistent with the level of severity of the symptoms provided for the 70 percent rating level, as the Veteran has a moderate to severe impairment with respect to occupational and social functions, but is not totally impaired.
Finally, the Veteran does not suffer from total occupational and social impairment. Neither the March 2013 nor the October 2010 VA examination has indicated that there is total occupational and social impairment as contemplated by the rating schedule due to the Veteran's PTSD.  While the evidence of record does indicate that the Veteran has social impairment, it is not total social impairment, as the evidence shows that he has a relationship with his family.  Also, while the evidence of record does show that the Veteran has occupational impairment, it does not rise to the level of total occupational impairment, as he previously had worked the same job for over 35 years.      

In sum, the Veteran's symptoms are of the severity contemplated by the 70 percent rating criteria, and not higher.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   The Board acknowledges the Veteran's representative's contention in the October 2013 hearing that he is entitled to a 100 percent rating, however, the evidence of record warrants a 70 percent rating, but not higher, prior to July 5, 2012 and from October 1, 2012.  Staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology.  The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, and as a result, entitlement to a rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   

Extraschedular Rating prior to July 5, 2012 and from October 1, 2012

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied for the entire appeal period.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as suicidal ideation, panic attacks and depression affecting the ability to function appropriately, independently and effectively, impaired impulse control, such as unprovoked irritability and explosive anger, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including work or a work like setting, intrusive thoughts, nightmares, social withdrawal, anxiety, chronic sleep impairment and hyper vigilance.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, including the Veteran's listed symptoms.  See id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected PTSD caused marked absence from work or resulted in frequent hospitalizations.  The October 2010 VA examination stated that the duration of the Veteran's current employment was 35 years and that he had not lost any time from work during the last 12 months.  The Veteran was hospitalized in July 2012 and from August to September 2012 in relation to his service-connected PTSD, but these are the only examples of hospitalization.  Taken as a whole, the Board finds that the Veteran's service-connected PTSD did not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b) (1) (2013).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  As a result, the evidence of record does not warrant referral for an extraschedular rating.  

III.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a) (2013).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to their age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose, 4 Vet. App. at 363.
In this case, the Veteran meets the threshold requirements for TDIU.  The Veteran is currently service-connected for PTSD at 70 percent (as granted herein).  This is his only service-connected disability and therefore his combined rating is 70 percent.  Since the Veteran has a single disability (PTSD) rated at 40 percent or higher, and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, the Veteran has been unemployed since December 2012.  See February 2014 hearing transcript.  Prior to December 2012, the Veteran worked as a factory worker for over 35 years.  The Veteran has a high school degree, as well as truck driver training.  

VA treatment notes from provider S.T. dated October 2013, February 2013, December 2012 and June 2012 all included similar statements that the Veteran is unemployable as a result of his PTSD.  The December 2012 VA treatment note, for example, stated that "[b]ecause of combat related PTSD, the veteran is, in my opinion, unemployable for gainful employment activity.  Neurobiological mechanisms that normally regulate stable mood and arousal have degraded to the extent that the veteran requires a very low stress lifestyle to assist him in maintaining stable mood, arousal, and behavior.  At this time in his life minor challenges often exceed his very modest stress and frustration tolerance limits, and elicit mental confusion and hyperarousal leading to fight or flight behavior."  

Therefore, as the evidence of record shows that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disability, a grant of TDIU is warranted.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD prior to July 5, 2012 and from October 1, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


